Title: To James Madison from Thomas Mann Randolph, 11 December 1813
From: Randolph, Thomas Mann
To: Madison, James


        
          Sir,
          Crawfords George town Dec. 11. 1813
        
        My promise to my Wife forces me to accept the favor your goodness has offerred. Before I parted with her I assured her that I would do any thing rather than continue to live separate from her for any length of time. To assist in the conquest of Canada has been long a favorite object with me, and the risk, suffering, and toils of another attempt would be born with pleasure. But the pain of distressing her, added to that of being remote from her, induced me to make that engagement. If the place in the collection of the direct taxes should become a void one by the assumption of the Legislature, I shall suffer great mortification at losing my post in the army. I am consoled by the belief that the report made of me by those under whom I have served, and those whom I have commanded, would give me

a chance of being reinstated. With unfeigned devotion your most obedt. Servt.
        
          Th: M. Randolph
        
      